DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 10, and 14 are objected to because of the following informalities:  

In claim 1, line 4, the phrase “said rewind” should be amended to “said rewind machine”.  
In claim 1, line 22, in the middle of the claim, at the end of section d., a period is used.  It should be replaced with a “;”
In claim 10, line 4, the phrase “said rewind” should be amended to “said rewind machine”.  
In claim 10, line 5, the phrase “said rewind” should be amended to “said rewind machine”.  
In claim 14, line 7, the phrase “and first and second sensors positioned between said spindles” should be amended to “and said first and second sensors positioned between said spindles”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the counting machine" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this is a reference back to either “a label counting system” or “a label rewind machine” as used in claim 10, line 1.  It is unclear which element applicant intended to reference back, but it appears that “the counting system” is more likely.   It is suggested that applicant review this element and amend as appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckby (US 2015/0274346 A1) in view of Ehrhardt (US 2005/0190368 A1).

As to claim 1, Buckby discloses a label rewind machine adapted to count labels on a label roll (see paragraph 0145, disclosing that “the signal indicative of the amount of label stock on the supply spool may be a count of the number of labels which have passed a particular point in the web path.”), said label roll comprising a hub and label web with a plurality of labels secured sequentially along said label web, said label web being wound about the hub of the label roll (see paragraph 0002, disclosing “A label stock comprising a web carrying labels is usually manufactured and supplied as a wound roll (hereinafter referred to as a spool).”), said rewind comprising: 
a. a first spindle having a substantially straight and elongated first coreholder with a first axis of rotation running substantially through the center of said first coreholder, said first coreholder being shaped and sized to releasably accept the label roll hub such that said label roll may rotatably wind or unwind generally about said first spindle (see paragraph 0079, disclosing “a supply spool support 10”); 
b. a second spindle having a substantially straight and elongated second coreholder with a second axis of rotation running substantially through the center of said second coreholder, said second coreholder being shaped and sized such that the label web may rotatably wind or unwind generally about said second spindle, the second spindle being separated from the first spindle (see paragraph 0079, disclosing “a take up spool support 12”;); 
c. a web path (web path 20) located between the first spindle and the second spindle, said web path defining a route of travel for the label web from the first spindle to the second spindle (see paragraph 0091, disclosing that “In use, the label stock 18 extends along the web path 20 from the supply spool support 10 (and in particular from the supply spool 16) around the first roller 22, around the dancing arm roller 32, around the second roller 24, around the labelling peel beak 30, around the third roller 26 and is wound onto the take up spool support 12 to form a take up spool 34.”); 
d. a first drive operatively associated with the second spindle, said first drive rotating the second spindle to urge the label web to travel between the first spindle and the second spindle along the web path when the web is attached to the second spindle. (see also paragraph 0080, disclosing “In the case where the take up spool support 12 is directly driven by the motor 14, the take up spool support may be mounted to a motor spindle of the motor 14.  ”);
e. a first sensor situated at a first position along the web path, said first sensor having a first sensing zone, said first sensor detecting one of said plurality of labels secured to the label web (see paragraph 0105, disclosing “a sensor comprising an electromagnetic radiation source 50 and an electromagnetic radiation detector 52.”); and
g. a computer (see paragraph 0052, disclosing “control methods described herein may be implemented by way of suitable computer programs and as such computer programs comprising processor readable instructions arranged to cause a processor to execute such control methods are provided.  Such computer programs may be carried on any appropriate carrier medium (which may be a tangible or non-tangible carrier medium).”) controller operatively communicating with and operating said first drive to controllably rotate the second spindle, said computer controller electronically storing a desired label detection signal sequence (see paragraph 0037, disclosing that “The controller may be configured to control the motive means to advance the label stock such that the target portion of the label stock is moved to the desired position (e.g. such that a particular part of the label stock--such as a label edge--is positioned in a predetermined spatial relationship with a label peel beak).  See also paragraph 0117, disclosing that “The motive means which advances the label stock along the web path can be controlled by the controller such the controller can calculate the linear displacement of the label stock in any given time.”)

Buckby, however, does not disclose the full limitation of wherein the first sensor, second sensor and controller are: e. a first sensor situated at a first position along the web path, said first sensor having a first sensing zone, said first sensor detecting one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in said the sensing zone, said first sensor generating an ON signal when no label is positioned in said first sensing zone; f. a second sensor situated at a second position along the web path, said second sensor having a second sensing zone, said second sensor detecting said one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in the second sensing zone, said second sensor generating an ON signal when no label is positioned in said second sensing zone, said second sensor communicating said ON signal to the computer controller; g. a computer controller operatively communicating with and operating said first drive to controllably rotate the second spindle, said computer controller electronically storing a desired label detection signal sequence, said computer controller receiving said OFF and ON signals from the first and second electronic sensors separately and comparing said separately received OFF and ON signals to said electronically stored sequence, said computer controller generating a unitary label count when said OFF and ON signals match said electronically stored sequence.

Ehrhardt discloses and makes obvious the full limitation of using both a first sensor and a second sensor (see Figures 4A, 4B, and 4C, showing “reference sensor 2 and the edge sensor 4”) as well as a controller (see the control circuit of Figures 6 and 12) wherein the first sensor, second sensor and controller are arranged such that: 
e. a first sensor situated at a first position along the web path, said first sensor having a first sensing zone, said first sensor detecting one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in said the sensing zone, said first sensor generating an ON signal when no label is positioned in said first sensing zone (see Figures 4A, 4B, and 4C, showing the location of reference sensor 2, as well as the reference sensor signal of Figure 5 with its relative high and relative low corresponding to OFF and the ON states of the claim language); 
f. a second sensor situated at a second position along the web path, said second sensor having a second sensing zone, said second sensor detecting said one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in the second sensing zone, said second sensor generating an ON signal when no label is positioned in said second sensing zone, said second sensor communicating said ON signal to the computer controller (see Figures 4A, 4B, and 4C, showing the location of edge sensor 4, as well as the edge sensor signal of Figure 5 and 7 with its relative high and relative low corresponding to OFF and the ON states of the claim language); 
g. a computer controller, said computer controller electronically storing a desired label detection signal sequence, said computer controller receiving said OFF and ON signals from the first and second electronic sensors separately and comparing said separately received OFF and ON signals to said electronically stored sequence, said computer controller generating a unitary label count when said OFF and ON signals match said electronically stored sequence (see the controller circuit of Figure 6a and controller of Figure 12; see also paragraph 0040, disclosing that “The present invention utilizes outputs of commonly illuminated reference and edge sensors as the inputs for a comparator.  The reference sensor is configured to have a wide field of view and the edge sensor is configured to have a narrow, high gain, field of view.  Therefore, the reference sensor has a broad signal response to an edge passage and the edge sensor a steep and narrow signal response.  When the two signals are biased to cross each other, the comparator output changes state, indicating passage of an edge.  Because the reference sensor provides a base signal level directly related to the real time illumination level that the edge sensor also receives, the reference sensor provides a switch point along the transition ramp of the edge sensor that integrates a majority of the random error sources.  Therefore, the comparator output is self-calibrating for a wide range of different media transmissivities, the presence, on average, of embedded fibers within the web and varying sensor component output and or sensitivity.” Ehrhardt also teaches in paragraph 0048 that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full limitation of wherein the first sensor, second sensor and controller are: e. a first sensor situated at a first position along the web path, said first sensor having a first sensing zone, said first sensor detecting one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in said the sensing zone, said first sensor generating an ON signal when no label is positioned in said first sensing zone; f. a second sensor situated at a second position along the web path, said second sensor having a second sensing zone, said second sensor detecting said one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in the second sensing zone, said second sensor generating an ON signal when no label is positioned in said second sensing zone, said second sensor communicating said ON signal to the computer controller; g. a computer controller operatively communicating with and operating said first drive to controllably rotate the second spindle, said computer controller electronically storing a desired label detection signal sequence, said computer controller receiving said OFF and ON signals from the first and second electronic sensors separately and comparing said separately received OFF and ON signals to said electronically stored sequence, said computer controller generating a unitary label count when said OFF and ON signals match said electronically stored sequence as suggested by Ehrhardt in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 2, Buckby does not disclose that wherein the label detection signal sequence electronically stored in the computer controller comprises the following steps: a. the simultaneous generation of an OFF signal from the first sensor and an ON signal from the second sensor; followed by b. the simultaneous generation of an OFF signal from both the first and second sensors; followed by c. the simultaneous generation of an ON signal from the first sensor and an OFF signal from the second sensor; followed by d. the simultaneous generation of an ON signal from both the first and second sensors. 
However, Ehrhardt makes obvious that the label detection signal sequence electronically stored in the computer controller comprises the following steps: a. the simultaneous generation of an OFF signal from the first sensor and an ON signal from the second sensor; followed by b. the simultaneous generation of an OFF signal from both the first and second sensors; followed by c. the simultaneous generation of an ON signal from the first sensor and an OFF signal from the second sensor; followed by d. the simultaneous generation of an ON signal from both the first and second sensors.  Ehrhardt teaches the use of two sensors with a sequence of ON and OFF signals (or high and low states) which are used to identify the edge or transitions of a label.
Although Ehrhardt does not disclose this explicit sequence claimed, Ehrhardt teaches in paragraph 0048 that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the label detection signal sequence electronically stored in the computer controller comprises the following steps: a. the simultaneous generation of an OFF signal from the first sensor and an ON signal from the second sensor; followed by b. the simultaneous generation of an OFF signal from both the first and second sensors; followed by c. the simultaneous generation of an ON signal from the first sensor and an OFF signal from the second sensor; followed by d. the simultaneous generation of an ON signal from both the first and second sensors as an obvious rearrangement of the orientations and sequences of the ON and OFF states of Ehrhardt as contemplated by the disclosure of Ehrhardt in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 3, Buckby discloses that the first sensor comprises one of an optical sensor, a magnetic sensor, and a tactile sensor.  See paragraph 0019, disclosing optical sensors, and teaching that “The sensor may comprise an electromagnetic radiation detector.  Any suitable electromagnetic radiation may be used as a basis for sensing including, for example, visible light, infrared radiation and ultraviolet radiation.  Any appropriate electromagnetic radiation detector may be used.  An example of a suitable electromagnetic radiation detector is a photovoltaic cell.”  See also paragraph 0199, disclosing that a magnetic sensor can be used, teaching that “The sensor configured to produce a sensor signal indicative of the position of the moveable element also includes a magnetic sensor (not shown) which is mounted to sensor support 144.  The magnetic sensor is mounted with sufficient proximity to the multipole strip magnet 140 such that the magnetic sensor can readily sense the magnetic field produced by the multipole magnetic strip 140.  The magnetic sensor may be of any appropriate type.  For example it has been found that a magnetic sensor which comprises a plurality of Hall Effect sensors (also referred to as Hall elements) is capable of providing approximately 1000 sensor pulses for a full sweep of the dancing arm 28 when using a multipole magnet strip which has a pole length L.sub.P of 2 mm.  In this example, the magnetic sensor which comprises a plurality of Hall elements is an AS5304 integrated Hall IC and the magnetic strip is an AS5000-MS20-50 multipole magnetic strip, both produced by ams AG, Austria.  A full sweep of the dancing arm 28 is an angular displacement of the dancing arm between the extents of the dancing arm's angular movement.”  See also paragraph 0127, disclosing that a tactile sensor may be used, teaching that “If it is desired to measure a thickness of a portion of the label stock, an example of a sensor which may be used in some applications is a microswitch.  The microswitch may include a lever portion which contacts the label stock.  The lever acts as a distance magnifier.  The lever is configured to contact the label stock as the label stock passes the lever.  An end of the lever which contacts the label stock moves a relatively small distance between its position when the end of the lever is contacting a label of the label stock and its position when the end of the lever contacts the web of the label stock between labels.  The relatively small distance between these positions is magnified by the lever such that the other end of the lever to that which contacts the label stock moves a relatively large distance which is significant enough to cause a change in state between on and off states of the microswitch.”

As to claim 4, Buckby as modified by Ehrhardt makes obvious that one of said first and second sensors is electronic.  See Buckby, paragraph 0105, disclosing “The sensor, and in particular the electromagnetic radiation detector 52, is configured to produce a sensor signal 56.”  See also paragraph 0110, disclosing that “For example, the sensor signal 56 produced by the electromagnetic radiation detector 52 of the sensor may be a voltage and the voltage may be greater when the beam of electromagnetic radiation 58 passes through a portion of the label stock 18 has relatively high electromagnetic transmittance compared to the voltage when the beam 58 of electromagnetic radiation passes through a portion of the label stock 18 with relatively low electromagnetic transmittance.”  
Additionally, Ehrhardt also contemplated that either one of said first and second sensors is electronic.  See paragraph 0040 of Ehrhardt, reciting that the two sensors put of signals, and that when “the two signals are biased to cross each other, the comparator output changes state, indicating passage of an edge.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that either one of said first and second sensors is electronic in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 5, Buckby discloses that the web path defines a route of travel for the label web from the second spindle to the first spindle.  (See paragraph 0091, disclosing that “In use, the label stock 18 extends along the web path 20 from the supply spool support 10 (and in particular from the supply spool 16) around the first roller 22, around the dancing arm roller 32, around the second roller 24, around the labelling peel beak 30, around the third roller 26 and is wound onto the take up spool support 12 to form a take up spool 34.”)

As to claim 6, Buckby discloses that said first axis of rotation is parallel to said second axis of rotation.  See Figures 1 and 2, showing parallel axes of rotation A and B.  See also paragraph 0079, disclosing that “In the labelling machines shown in FIGS. 1 and 2 the axes A and B are substantially parallel to one another; however, in some embodiments this may not be the case.”

As to claim 7, Buckby discloses an electronic display (see paragraph 0154, reciting “a suitable display”) operatively associated with the computer controller, said computer controller converting the unitary label count into an electronically displayable image indicative of said label count, and displaying said displayable image on the digital display.  See paragraph 0154, disclosing that “In some embodiments of the invention, once the controller has calculated a time remaining before the supply spool requires replacement, the controller may be configured to use this information in combination with the time of the day in order to calculate the time of the day and/or date at which the supply spool will require replacement.  For example, the controller may calculate that the supply spool will require replacement at 4.45 pm or at 9.15 am on 19.sup.th February.  The controller may provide a signal indicative of the time of day and/or date at which the supply spool will require replacement to a suitable display.  Calculating the time of the day and/or date at which the supply spool will require replacement may be useful because it will enable an operator of the labelling machine to determine at what time of the day he or she will need to be present in order to replace the label stock supply spool.  Alternatively, or in addition, if the labelling machine is operated by operators which are employed in a shift pattern, the information provided by the labelling machine may enable the operator of the labelling machine to see on which operator shift the supply spool will require replacement.”

As to claim 8, Buckby does not disclose that the computer controller indexes the label count by one upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal.
However, Ehrhardt makes obvious that the computer controller indexes the label count by one upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal.   Ehrhardt teaches the use of two sensors with a sequence of ON and OFF signals (or high and low states) which are used to identify the edge or transitions of a label.
Although Ehrhardt does not disclose this explicit sequence claimed, Ehrhardt teaches in paragraph 0048 that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the computer controller indexes the label count by one upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal as an obvious rearrangement of the orientations and sequences of the ON and OFF states of Ehrhardt as contemplated by the disclosure of Ehrhardt in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 9, Buckby as modified by Ehrhardt discloses that the computer controller electronically stores the indexed label count.  See paragraph 0142, disclosing that “In order to calculate a time indicative of when the supply spool requires replacement, the controller is provided with a signal which enables it to determine the amount of label stock on the supply spool and also with a signal which enables the controller to determine the rate at which label stock is being paid out from the supply spool.”

As to claim 10, Buckby discloses a label counting system for a label rewind machine adapted to count labels on a label roll (see paragraph 0145, disclosing that “the signal indicative of the amount of label stock on the supply spool may be a count of the number of labels which have passed a particular point in the web path.”), said label roll comprising a hub and label web with a plurality of labels secured sequentially along said label web, said label web being wound about the hub of the label roll (see paragraph 0002, disclosing “A label stock comprising a web carrying labels is usually manufactured and supplied as a wound roll (hereinafter referred to as a spool).”), said rewind urging the label web to traverse a web path on said rewind (see paragraph 0091, disclosing that “In use, the label stock 18 extends along the web path 20 from the supply spool support 10 (and in particular from the supply spool 16) around the first roller 22, around the dancing arm roller 32, around the second roller 24, around the labelling peel beak 30, around the third roller 26 and is wound onto the take up spool support 12 to form a take up spool 34.”), the counting machine comprising: 
a. a first sensor situated at a first position along the web path, said first sensor having a first sensing zone, said first sensor detecting one of said plurality of labels secured to the label web (see paragraph 0105, disclosing “a sensor comprising an electromagnetic radiation source 50 and an electromagnetic radiation detector 52.”); and
c. a computer (see paragraph 0052, disclosing “control methods described herein may be implemented by way of suitable computer programs and as such computer programs comprising processor readable instructions arranged to cause a processor to execute such control methods are provided.  Such computer programs may be carried on any appropriate carrier medium (which may be a tangible or non-tangible carrier medium).”) controller operatively communicating with and operating said first drive to controllably rotate the second spindle, said computer controller electronically storing a desired label detection signal sequence (see paragraph 0037, disclosing that “The controller may be configured to control the motive means to advance the label stock such that the target portion of the label stock is moved to the desired position (e.g. such that a particular part of the label stock--such as a label edge--is positioned in a predetermined spatial relationship with a label peel beak).  See also paragraph 0117, disclosing that “The motive means which advances the label stock along the web path can be controlled by the controller such the controller can calculate the linear displacement of the label stock in any given time.”)

Buckby, however, does not disclose the full limitation of wherein the first sensor, second sensor and controller are: a. a first sensor situated at a first position along said web path, said first sensor having a first sensing zone, said first sensor detecting one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in said the sensing zone, said first sensor generating an ON signal when no label is positioned in said first sensing zone; 
b. a second sensor situated at a second position along said web path, said second sensor having a second sensing zone, said second sensor detecting said one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in the second sensing zone, said second sensor generating an ON signal when no label is positioned in said second sensing zone, said first and second sensing zones being separated along the web path by a gap there between; 
c. a computer controller electronically storing a desired label detection signal sequence, said computer controller receiving said OFF and ON signals from the first and second electronic sensors and comparing said OFF and ON signals to said electronically stored sequence, said computer controller generating a unitary label count when said OFF and ON signals match said electronically stored sequence.

Ehrhardt discloses and makes obvious the full limitation of using both a first sensor and a second sensor (see Figures 4A, 4B, and 4C, showing “reference sensor 2 and the edge sensor 4”) as well as a controller (see the control circuit of Figures 6 and 12) wherein the first sensor, second sensor and controller are arranged such that: 
a. a first sensor situated at a first position along said web path, said first sensor having a first sensing zone, said first sensor detecting one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in said the sensing zone, said first sensor generating an ON signal when no label is positioned in said first sensing zone (see Figures 4A, 4B, and 4C, showing the location of reference sensor 2, as well as the reference sensor signal of Figure 5 with its relative high and relative low corresponding to OFF and the ON states of the claim language); 
b. a second sensor situated at a second position along said web path, said second sensor having a second sensing zone, said second sensor detecting said one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in the second sensing zone, said second sensor generating an ON signal when no label is positioned in said second sensing zone, said first and second sensing zones being separated along the web path by a gap there between (see Figures 4A, 4B, and 4C, showing the location of edge sensor 4, as well as the edge sensor signal of Figure 5 and 7 with its relative high and relative low corresponding to OFF and the ON states of the claim language); 
c. a computer controller electronically storing a desired label detection signal sequence, said computer controller receiving said OFF and ON signals from the first and second electronic sensors and comparing said OFF and ON signals to said electronically stored sequence, said computer controller generating a unitary label count when said OFF and ON signals match said electronically stored sequence (see the controller circuit of Figure 6a and controller of Figure 12; see also paragraph 0040, disclosing that “The present invention utilizes outputs of commonly illuminated reference and edge sensors as the inputs for a comparator.  The reference sensor is configured to have a wide field of view and the edge sensor is configured to have a narrow, high gain, field of view.  Therefore, the reference sensor has a broad signal response to an edge passage and the edge sensor a steep and narrow signal response.  When the two signals are biased to cross each other, the comparator output changes state, indicating passage of an edge.  Because the reference sensor provides a base signal level directly related to the real time illumination level that the edge sensor also receives, the reference sensor provides a switch point along the transition ramp of the edge sensor that integrates a majority of the random error sources.  Therefore, the comparator output is self-calibrating for a wide range of different media transmissivities, the presence, on average, of embedded fibers within the web and varying sensor component output and or sensitivity.” Ehrhardt also teaches in paragraph 0048 that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full limitation of wherein the first sensor, second sensor and controller are: a. a first sensor situated at a first position along said web path, said first sensor having a first sensing zone, said first sensor detecting one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in said the sensing zone, said first sensor generating an ON signal when no label is positioned in said first sensing zone; b. a second sensor situated at a second position along said web path, said second sensor having a second sensing zone, said second sensor detecting said one of said plurality of labels secured to the label web and generating an electronic OFF signal when said label is positioned in the second sensing zone, said second sensor generating an ON signal when no label is positioned in said second sensing zone, said first and second sensing zones being separated along the web path by a gap there between; c. a computer controller electronically storing a desired label detection signal sequence, said computer controller receiving said OFF and ON signals from the first and second electronic sensors and comparing said OFF and ON signals to said electronically stored sequence, said computer controller generating a unitary label count when said OFF and ON signals match said electronically stored sequence as suggested by Ehrhardt in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 11, Buckby does not disclose that the label detection signal sequence electronically stored in the computer controller comprises the following steps: a. the simultaneous generation of an OFF signal from the first sensor and an ON signal from the second sensor; followed by b. the simultaneous generation of an OFF signal from both the first and second sensors; followed by c. the simultaneous generation of an ON signal from the first sensor and an OFF signal from the second sensor; followed by d. the simultaneous generation of an ON signal from both the first and second sensors.
However, Ehrhardt makes that the label detection signal sequence electronically stored in the computer controller comprises the following steps: a. the simultaneous generation of an OFF signal from the first sensor and an ON signal from the second sensor; followed by b. the simultaneous generation of an OFF signal from both the first and second sensors; followed by c. the simultaneous generation of an ON signal from the first sensor and an OFF signal from the second sensor; followed by d. the simultaneous generation of an ON signal from both the first and second sensors.  Ehrhardt teaches the use of two sensors with a sequence of ON and OFF signals (or high and low states) which are used to identify the edge or transitions of a label.
Although Ehrhardt does not disclose this explicit sequence claimed, Ehrhardt teaches in paragraph 0048 that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the label detection signal sequence electronically stored in the computer controller comprises the following steps: a. the simultaneous generation of an OFF signal from the first sensor and an ON signal from the second sensor; followed by b. the simultaneous generation of an OFF signal from both the first and second sensors; followed by c. the simultaneous generation of an ON signal from the first sensor and an OFF signal from the second sensor; followed by d. the simultaneous generation of an ON signal from both the first and second sensors as an obvious rearrangement of the orientations and sequences of the ON and OFF states of Ehrhardt as contemplated by the disclosure of Ehrhardt in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 12, Buckby discloses that the first sensor comprises one of an optical sensor, a magnetic sensor, and a tactile sensor.  See paragraph 0019, disclosing optical sensors, and teaching that “The sensor may comprise an electromagnetic radiation detector.  Any suitable electromagnetic radiation may be used as a basis for sensing including, for example, visible light, infrared radiation and ultraviolet radiation.  Any appropriate electromagnetic radiation detector may be used.  An example of a suitable electromagnetic radiation detector is a photovoltaic cell.”  See also paragraph 0199, disclosing that a magnetic sensor can be used, teaching that “The sensor configured to produce a sensor signal indicative of the position of the moveable element also includes a magnetic sensor (not shown) which is mounted to sensor support 144.  The magnetic sensor is mounted with sufficient proximity to the multipole strip magnet 140 such that the magnetic sensor can readily sense the magnetic field produced by the multipole magnetic strip 140.  The magnetic sensor may be of any appropriate type.  For example it has been found that a magnetic sensor which comprises a plurality of Hall Effect sensors (also referred to as Hall elements) is capable of providing approximately 1000 sensor pulses for a full sweep of the dancing arm 28 when using a multipole magnet strip which has a pole length L.sub.P of 2 mm.  In this example, the magnetic sensor which comprises a plurality of Hall elements is an AS5304 integrated Hall IC and the magnetic strip is an AS5000-MS20-50 multipole magnetic strip, both produced by ams AG, Austria.  A full sweep of the dancing arm 28 is an angular displacement of the dancing arm between the extents of the dancing arm's angular movement.”  See also paragraph 0127, disclosing that a tactile sensor may be used, teaching that “If it is desired to measure a thickness of a portion of the label stock, an example of a sensor which may be used in some applications is a microswitch.  The microswitch may include a lever portion which contacts the label stock.  The lever acts as a distance magnifier.  The lever is configured to contact the label stock as the label stock passes the lever.  An end of the lever which contacts the label stock moves a relatively small distance between its position when the end of the lever is contacting a label of the label stock and its position when the end of the lever contacts the web of the label stock between labels.  The relatively small distance between these positions is magnified by the lever such that the other end of the lever to that which contacts the label stock moves a relatively large distance which is significant enough to cause a change in state between on and off states of the microswitch.”

As to claim 13, Buckby as modified by Ehrhardt discloses and makes obvious that one of said first and second sensors is electronic.  See Buckby, paragraph 0105, disclosing “The sensor, and in particular the electromagnetic radiation detector 52, is configured to produce a sensor signal 56.”  See also paragraph 0110, disclosing that “For example, the sensor signal 56 produced by the electromagnetic radiation detector 52 of the sensor may be a voltage and the voltage may be greater when the beam of electromagnetic radiation 58 passes through a portion of the label stock 18 has relatively high electromagnetic transmittance compared to the voltage when the beam 58 of electromagnetic radiation passes through a portion of the label stock 18 with relatively low electromagnetic transmittance.”
Additionally, Ehrhardt also contemplated that either one of said first and second sensors is electronic.  See paragraph 0040 of Ehrhardt, reciting that the two sensors put of signals, and that when “the two signals are biased to cross each other, the comparator output changes state, indicating passage of an edge.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that either one of said first and second sensors is electronic in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 14, Buckby discloses a method of counting labels on a label roll using a label rewind machine (see paragraph 0145, disclosing that “the signal indicative of the amount of label stock on the supply spool may be a count of the number of labels which have passed a particular point in the web path.”), said label roll comprising a hub with a hub axis and an elongated web wound about said hub, said label roll further comprising a plurality of labels positioned sequentially along the length of a first face of the web (see paragraph 0002, disclosing “A label stock comprising a web carrying labels is usually manufactured and supplied as a wound roll (hereinafter referred to as a spool).”), there being a gap between each label on said web (see figure 4, showing a gap LG), said label roll having a free end; 
said label rewind machine comprising a first spindle (“supply spool support 10”) and a second spindle (“take up spool support 12”) and a first sensor (see paragraph 0105, disclosing “a sensor comprising an electromagnetic radiation source 50 and an electromagnetic radiation detector 52.  The electromagnetic radiation source 50 is powered by a power source via a power line 54.  The sensor, and in particular the electromagnetic radiation detector 52, is configured to produce a sensor signal 56.”), the first sensors positioned between said spindles; said first and second spindles being spaced apart horizontally (see Figures 1-3, showing this arrangement); 
said first sensor defining a first sensing zone (visible in Figure 3); 
the method comprising : 
a. Mounting said label roll on said first spindle of the rewind machine spindle (see paragraph 0079, disclosing “a supply spool support 10”); 
b. Extending the web through said first sensing zones (see Figure 3, showing that the web path travels in direction C by the sensing zone of electromagnetic radiation detector 52) and attaching the free end of the web to the second spindle (see paragraph 0100, disclosing that “As this is done, the take up spool support 12 winds label stock 18 onto the take up spool support 12 to form a take up spool 34.  The take up spool 34 will include the web of the label stock.  Any labels separated from the web of the label stock as they pass the labelling peel beak 30 will not form part of the take up spool 34.  ”); 
c. Urging the web to move from the first spindle toward the second spindle and through said first sensing zones(see paragraph 0091, disclosing that “In use, the label stock 18 extends along the web path 20 from the supply spool support 10 (and in particular from the supply spool 16) around the first roller 22, around the dancing arm roller 32, around the second roller 24, around the labelling peel beak 30, around the third roller 26 and is wound onto the take up spool support 12 to form a take up spool 34.”); 
d. Detecting the presence of a label on the web by the first sensor when the label is positioned in the first sensing zone (see paragraph 0110, disclosing that “Consequently, the sensor signal 56 output by the electromagnetic radiation detector 52 will be different depending on whether the beam 58 of radiation produced by the electromagnetic radiation source 50 passes through a portion of the label stock 18 which has a relatively high transmittance (for example at the position D) or whether the beam 58 of electromagnetic radiation produced by the electromagnetic radiation source 50 passes through a portion of the label stock 18 which has a relatively low electromagnetic transmittance (for example at position E).”); 
e. Generating a first ON signal when the first sensor detects the web in the first sensing zone f. Generating a first OFF signal when the first sensor detects the label in the first sensing zone;  (see paragraph 0114, disclosing “In general terms, where a leading label edge passes the electromagnetic radiation detector 52 the sensor signal 56 changes from having a relatively high value to a relatively low value.  Similarly, where a trailing label edge passes the electromagnetic radiation detector 52 the sensor signal 56 changes from having a relatively low value to a relatively high value.  The change in sensor signal 56 as the portion of label web shown in FIG. 4 passes the electromagnetic radiation detector is shown in FIG. 4a where the period of the signal p is marked.  A transition from a gap to a leading edge of a label is represented by a signal transition from a relatively high value to a relatively low value.  A transition from a trailing edge of a label to a gap is represented by a signal transition from a relatively low value to a relatively high value.”); 

However, Buckby does not disclose a second sensor, the second sensor also positioned between said spindles, and said first and second sensors being spaced apart horizontally, and said second sensor defining a second sensing zone that does not fully overlap said sensing zone, or that the urging step includes urging the web to move from the first spindle toward the second spindle and through said first and second sensing zones or that the method includes the additional steps of g. Generating a second ON signal when the second sensor detects the web in the second sensing zone; h. Generating a second OFF signal when the second sensor detects the label in the second sensing zone; i. Generating a single label count upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal.

Ehrhardt discloses and makes obvious the full limitation of using both a first sensor and a second sensor, the second sensor also positioned between said spindles, and said first and second sensors being spaced apart horizontally (see Figures 4A, 4B, and 4C, showing “reference sensor 2 and the edge sensor 4”) and said second sensor defining a second sensing zone that does not fully overlap said first sensing zone (see paragraph 0048, disclosing that other orientations are possible): 
that the urging step includes urging the web to move from the first spindle toward the second spindle and through said first and second sensing zones (see Figures 4A, 4B, and 4C, showing the location of reference sensor 2, as well as the reference sensor signal of Figure 5 with its relative high and relative low corresponding to OFF and the ON states of the claim language; and showing the location of edge sensor 4, as well as the edge sensor signal of Figure 5 and 7 with its relative high and relative low corresponding to OFF and the ON states of the claim language); 
and that the method includes the additional steps of g. Generating a second ON signal when the second sensor detects the web in the second sensing zone; h. Generating a second OFF signal when the second sensor detects the label in the second sensing zone; (see the controller circuit of Figure 6a and controller of Figure 12; see also paragraph 0040, disclosing that “The present invention utilizes outputs of commonly illuminated reference and edge sensors as the inputs for a comparator.  The reference sensor is configured to have a wide field of view and the edge sensor is configured to have a narrow, high gain, field of view.  Therefore, the reference sensor has a broad signal response to an edge passage and the edge sensor a steep and narrow signal response.  When the two signals are biased to cross each other, the comparator output changes state, indicating passage of an edge.  Because the reference sensor provides a base signal level directly related to the real time illumination level that the edge sensor also receives, the reference sensor provides a switch point along the transition ramp of the edge sensor that integrates a majority of the random error sources.  Therefore, the comparator output is self-calibrating for a wide range of different media transmissivities, the presence, on average, of embedded fibers within the web and varying sensor component output and or sensitivity.” Ehrhardt also teaches in paragraph 0048 that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”).
Ehrhardt also makes obvious the additional steps of  i. Generating a single label count upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal..  Ehrhardt teaches the use of two sensors with a sequence of ON and OFF signals (or high and low states) which are used to identify the edge or transitions of a label.
Although Ehrhardt does not disclose this explicit sequence claimed, Ehrhardt teaches in paragraph 0048 that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full limitation of a second sensor, the second sensor also positioned between said spindles, and said first and second sensors being spaced apart horizontally, and said second sensor defining a second sensing zone that does not fully overlap said first sensing zone, or that the urging step includes urging the web to move from the first spindle toward the second spindle and through said first and second sensing zones or that the method includes the additional steps of g. Generating a second ON signal when the second sensor detects the web in the second sensing zone; h. Generating a second OFF signal when the second sensor detects the label in the second sensing zone; i. Generating a single label count upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal as suggested by Ehrhardt in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 15, Buckby disclose and make obvious the step of directing the first face of the web toward the first sensor when the web is positioned in the first sensing zone.  In Buckby, the first face of the web toward the first sensor when the web is positioned in the first sensing zone.  See Figure 3, showing the detector 52 faces the label; see also paragraph 0105, disclosing that “FIG. 3 shows a schematic cross-section through a labelling peel beak 30 which forms part of a labelling machine in accordance with an embodiment of the present invention.  The labelling peel beak 30 includes a sensor comprising an electromagnetic radiation source 50 and an electromagnetic radiation detector 52.  The electromagnetic radiation source 50 is powered by a power source via a power line 54.  The sensor, and in particular the electromagnetic radiation detector 52, is configured to produce a sensor signal 56.  The sensor may commonly be referred to as a gap sensor and is generally arranged to produce a sensor signal which differentiates between portions of the web which carry labels and portions of the web that do not.”

As to claim 16, Buckby does not disclose the step of directing the second face of the web toward the second sensor when the web is positioned in the second sensing zone.
However, Ehrhardt discloses the step of directing the second face of the web toward the second sensor when the web is positioned in the second sensing zone.  See especially Ehrhardt, Figure 8A, and paragraph 0042, disclosing that “Where the first emitter 6 is an infrared or visible light emitting diode (LED), the reference sensor 2 and the edge sensor 4 may be, for example, photo transistors or photo diodes.  Alternatively, any form of energy emitter and corresponding sensors capable of generating output signals proportional to the energy levels received may be used.”  See also paragraph 0048, teaching that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the step of directing the second face of the web toward the second sensor when the web is positioned in the second sensing zone as suggested and shown by the arrangement of Ehrhardt because Ehrhardt discloses that changes in orientation are known and that the critical feature is that it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.

As to claim 17, Buckby discloses that the step of urging one of said first and second spindles to rotate to cause the web to travel through said first sensing zone.  (See also paragraph 0080, disclosing “In the case where the take up spool support 12 is directly driven by the motor 14, the take up spool support may be mounted to a motor spindle of the motor 14.  ”;   See paragraph 0091, disclosing that “In use, the label stock 18 extends along the web path 20 from the supply spool support 10 (and in particular from the supply spool 16) around the first roller 22, around the dancing arm roller 32, around the second roller 24, around the labelling peel beak 30, around the third roller 26 and is wound onto the take up spool support 12 to form a take up spool 34.”)
As noted above, Buckby does not disclose travelling through the second sensing zones.
However, Ehrhardt disclose travelling through the second sensing zones.  Ehrhardt also teaches in paragraph 0048 that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”).
Therefore, it would have been obvious to one of ordinary skill in the art to perform by travelling through the second sensing zones as suggested by Ehrhardt in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 18, Buckby discloses that the step of recording said single label count.  See paragraph 0142, disclosing that “In order to calculate a time indicative of when the supply spool requires replacement, the controller is provided with a signal which enables it to determine the amount of label stock on the supply spool and also with a signal which enables the controller to determine the rate at which label stock is being paid out from the supply spool.”  See also paragraph 0145, disclosing “In an alternative embodiment, the signal indicative of the amount of label stock on the supply spool may be a count of the number of labels which have passed a particular point in the web path.  If the initial number of labels on the supply spool is known, then by counting the number of labels which have passed a particular point in the web path will enable the remaining number of labels on the supply spool to be calculated.”

As to claim 19, Buckby does not disclose that the step of indexing the label count by one upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal.
However, Ehrhardt makes obvious the step of indexing the label count by one upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal.  Ehrhardt teaches the use of two sensors with a sequence of ON and OFF signals (or high and low states) which are used to identify the edge or transitions of a label.
Although Ehrhardt does not disclose this explicit sequence claimed, Ehrhardt teaches in paragraph 0048 that “One skilled in the art will appreciate that the reference and edge sensors may be arranged with or without apertures and in different orientations with respect to each other.  Similarly, rather than using apertures as filters for the emitter output, cylinder lenses may be used to shape the emitter output directed to each sensor.  According to the invention, it is only necessary that one of the two sensors react to the approach of a transition edge before the other so that it may assume a signal output level which the other will traverse, providing a self calibrating signal level transition which a comparator then operates upon.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the step of indexing the label count by one upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal as an obvious rearrangement of the orientations and sequences of the ON and OFF states of Ehrhardt as contemplated by the disclosure of Ehrhardt in order to provide a self calibrating signal level transition which can be operated upon.

As to claim 20, Buckby as modified by Ehrhardt makes obvious that the step of recording one or more of said ON and OFF signals generated by the first and second sensors.   Ehrhardt, as discussed above, makes obvious ON and OFF signals for first and second sensors.  Additionally, Buckby teaches the recording.  See paragraph 0142, disclosing that “In order to calculate a time indicative of when the supply spool requires replacement, the controller is provided with a signal which enables it to determine the amount of label stock on the supply spool and also with a signal which enables the controller to determine the rate at which label stock is being paid out from the supply spool.”  See also Buckby, paragraph 0145, disclosing “In an alternative embodiment, the signal indicative of the amount of label stock on the supply spool may be a count of the number of labels which have passed a particular point in the web path.  If the initial number of labels on the supply spool is known, then by counting the number of labels which have passed a particular point in the web path will enable the remaining number of labels on the supply spool to be calculated.”  See also Buckby, paragraph 0149, disclosing that “Another example of how determination of a time at which further label stock will be required may be carried out is by using a sensor to count the number of labels that have passed a particular point in the web path and also use the sensor to measure the rate at which the labels are passing a particular point in the web path (which can be determined using a sensor of the type described above by monitoring the period of the periodic signal 56 output by the electromagnetic radiation detector 52).  Then, given knowledge of the initial number of labels on the supply spool, the remaining labels on the supply spool can be determined by the controller.  The remaining number of labels on the supply spool can then be divided by the rate at which labels are passing the particular point in the web path (and hence the rate at which labels are being paid out by the supply spool) in order to calculate a time indicative of when the supply spool will be used up (and hence require replacement).”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11186402 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant claimed limitations are claimed in the ‘402 patent.
With respect to claim 1, see claim 1 of the ‘402 patent, which recites all of the limitations instantly claimed and is an obvious variation.
With respect to claim 2, see also claim 1 of the ‘402 patent, which also recites the limitations of claim 2.
With respect to claim 3, see claim 2 of the ‘402 patent.
With respect to claim 4, see claim 3 of the ‘402 patent.
With respect to claim 5, see claim 4 of the ‘402 patent.
With respect to claim 6, see claim 5 of the ‘402 patent.
With respect to claim 7, see claim 6 of the ‘402 patent.
With respect to claim 8, see also claim 1 of the ‘402 patent, which also recites the limitations of claim 8.
With respect to claim 9, see claim 7 of the ‘402 patent.
With respect to claim 10, see claim 8 of the ‘402 patent, which recites all of the limitations instantly claimed and is an obvious variation.
With respect to claim 11, see claim 9 of the ‘402 patent.
With respect to claim 12, see claim 10 of the ‘402 patent.
With respect to claim 13, see claim 11 of the ‘402 patent.
With respect to claim 14, see claim 12 of the ‘402 patent, which recites all of the limitations instantly claimed and is an obvious variation.
With respect to claim 15, see claim 13 of the ‘402 patent.
With respect to claim 16, see claim 14 of the ‘402 patent.
With respect to claim 17, see claim 15 of the ‘402 patent.
With respect to claim 18, see claim 16 of the ‘402 patent.
With respect to claim 19, see claim 17 of the ‘402 patent.
With respect to claim 20, see claim 18 of the ‘402 patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK